UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7126



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

WALTER LEE SADLER,

                                              Defendant - Appellant.



                            No. 96-7674



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

WALTER LEE SADLER,

                                              Defendant - Appellant.




Appeals from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Richard L. Voorhees, Chief
District Judge. (CR-95-134-V)

Submitted:   January 9, 1997              Decided:   January 23, 1997
Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.

Walter Lee Sadler, Appellant Pro Se. Brian Lee Whisler, OFFICE
OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Walter Lee Sadler appeals from the district court's orders

denying his motions for (1) disclosure of grand jury materials or

alternatively production of grand jury transcripts at Government

expense for in camera consideration; (2) disqualification of the

district court judge on the issue of production; (3) correction of
his criminal docket sheet; and (4) bail pending appeal. We have

reviewed the record and the district court's opinions and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. United States v. Sadler, No. CR-95-134-V (W.D.N.C.
June 26, 1996; Oct. 17, 1996). We also deny Sadler's renewed motion

for bail pending appeal because Sadler has failed to meet his bur-

den of proving that his appeal raises a substantial question of law
or fact likely to result in reversal, a new trial, or a sentence of

no or reduced imprisonment. 18 U.S.C. § 3143 (1994); United States

v. Steinhorn, 927 F.2d 195 (4th Cir. 1991). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the Court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                3